Citation Nr: 9933273	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-01 993A	)	DATE
	)


THE ISSUE

Whether a Board of Veterans' Appeals (Board) decision of May 
26, 1987, whereby waiver of premiums on the veteran's two 
National Service Life Insurance policies was denied, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1941 to May 1946.

2.  On October 20, 1999, the Board was advised that the 
veteran died on October [redacted], 1999.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. §§ 7104(a), 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1302, 20.1444 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
Board's consideration of this motion.  The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Ap peals, has held, as a matter of 
law, that veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  The Board finds that the 
situation herein, while pertaining to a motion for review, 
and not an appellate claim, is nonetheless analogous to the 
situation in Landicho.  The Federal Circuit has held that a 
motion challenging a decision of the Veterans Benefits 
Administration (VBA) on a clear and unmistakable error basis 
does not survive the veteran's death; the law that enacted 
the right to challenge VBA decisions was the same law that 
enacted the right to challenge Board decisions on that basis, 
as codified at 38 U.S.C.A. § 7111 (West Supp. 1999).  Haines 
v. West, 154 F.3d 1298 (Fed. Cir. 1999).  The Board 
accordingly concludes that the motion made on behalf of the 
veteran has become moot by virtue of his death and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1302, 
20.1400 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The motion is dismissed.


		
      M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

